Citation Nr: 0916473	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for skin disease, variously 
diagnosed as chronic dermatitis or dyshydrotic eczema, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

A chronic skin rash, variously diagnosed as chronic 
dermatitis or dyshydrotic eczema, was not affirmatively shown 
to have been present contemporaneously with service; and a 
skin rash, variously diagnosed as chronic dermatitis or 
dyshydrotic eczema, first documented after separation from 
service, is unrelated to a disease, injury, or event, 
including exposure to Agent Orange, of service origin.


CONCLUSION OF LAW

A skin rash, variously diagnosed as chronic dermatitis or 
dyshydrotic eczema, is not due to disease or injury that was 
incurred in or aggravated by service; a skin rash, variously 
diagnosed as chronic dermatitis or dyshydrotic eczema, is not 
a disease subject to the presumption of service connection 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with pre- and post-adjudication VCAA 
notice by letters, dated in October 2004 and May 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim, except for the degree of disability assignable). 

To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, arguably raising consideration of prejudicial 
error.  As the claim of service connection for a skin rash is 
denied, no disability rating can be assigned as matter of 
law; therefore there is no possibility of any prejudice to 
the Veteran.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records, 
VA treatment records and private medical records.  For the 
claim of service connection for a skin rash, the evidence of 
record is sufficient to decide the claim.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Factual Background

The service record shows that the Veteran served in Vietnam 
from October 1966 to May 1968.  

The service treatment records show that in November 1966 the 
Veteran was treated for a rash, contact dermatitis, in the 
left wrist area.  In May 1967 and March 1968, the Veteran 
received treatment for a scrotal rash, diagnosed as 
tinea/ringworm.  On separation, the Veteran denied having a 
current skin disease, the skin evaluation was normal, and no 
skin abnormality was listed as a defect or as a diagnosis. 

Post-service, the Veteran has received treatment for skin 
rashes, variously diagnosed as chronic dermatitis or 
dyshydrotic eczema.  Private treatment records dated in June 
2000, reveal treatment for severe dyshydrotic eczema.  At 
that time, the Veteran reported almost a 20 year history of a 
skin disorder.  At a June 2003 VA Agent Orange examination, 
the Veteran related a 13 to 16 year history of skin rashes.  
At that exam, the assessment was a chronic skin rash of 
unknown etiology. VA treatment notes from June and August 
2004 also reveal treatment for a skin rash, diagnosed as 
chronic dermatitis of unknown etiology.  In December and 
September 2007, VA records show treatment for chronic 
dermatitis possibly due to herbicide exposure.  

Analysis

The Veteran contends that he has a skin rash that is related 
to his military service. 
Service personnel records show that the Veteran's awards and 
decorations included the Vietnam Service Medal.  The Board 
acknowledges that where the record indicates that the Veteran 
engaged in combat during service, the provisions of 
38 U.S.C.A. § 1154(b) are for application.  Even if it is 
accepted that the Veteran contracted a skin disease during 
combat, medical evidence of a nexus to service is still 
required.  See Wade v. West, 11 Vet. App. 302, 306 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 522-24 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996).

Based on a careful review of the evidence, including the 
service treatment records, we find as a matter of fact that 
evidence does not show that chronic dermatitis, dyshydrotic 
eczema or any other chronic skin disorder was first 
manifested during service.

The service treatment records reveal that in November 1966 
the Veteran was treated for contact dermatitis in the left 
wrist area, and that in May 1967 and March 1968 he was 
treated for a ringworm infection in the genital area.  
However, at his clinical separation exam, conducted more than 
one year after his ringworm treatment, his skin was described 
as normal, and no dermatologic abnormality was reported as a 
defect or as diagnosis.  

After service, VA records show that in June 2000 the Veteran 
received treatment for dyshydrotic eczema and he reported a 
20 year history of a skin rash, which would date to 1980.  In 
June 2003, the Veteran was diagnosed as having chronic 
dermatitis and gave a 13 to 16 year history of a chronic skin 
rash, which would date back to at most 1987.  

The absence of definite evidence of continuity of symptoms, 
with a complete lack of relevant medical evidence of 
treatment,  from 1968 to 1987 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
Moreover, the veteran's own account of the history of the 
disorder, dating the onset to 1980 and 1987, militates 
against his claim.  This is especially so since the 20 year 
history he related in June 2000 was given for the purposes of 
treatment only.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

Although the Veteran stated that he has experienced skin 
problems since service, as fact finder the Board must 
determine whether the lay evidence is credible.  The Board is 
not holding that corroboration is required, rather the Board 
can weigh the absence of contemporaneous medical evidence 
against the lay evidence.  Buchanan v. Nicholson, 451 F3d 
1331 (2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Here, the Veteran's assertions of 
continuity are much less probative than the contemporaneous 
records during service, that is, three temporally scattered 
instances of treatment with  differing clinical diagnoses, 
clinically normal skin at separation, and his self reported 
denial of any skin problem.   Further, there is the absence 
of treatment for over two decades by his own report.  
Although the evidence shows that the Veteran has an extant 
skin disorder, the Boards finds that the more probative 
evidence shows that the current skin condition began after 
service. The record not only doesn't support his account, but 
actually contradicts it as discussed above.  For these 
reasons, the preponderance of the evidence is against the 
claim of service connection for a skin rash on the basis of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Although the Veteran is competent to describe the features or 
symptoms of a skin condition as they can be capable of lay 
observation, where, as here, the determinative issue involves 
a question of medical causation, that is, whether the current 
skin condition is related to an injury or disease or event of 
service origin, a lay opinion positing a theory about medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer an opinion on medical causation.  38 
C.F.R. § 3.159.  Here, as a lay person the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
cannot accept the Veteran's statements as competent evidence 
to substantiate the claim of service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Since the Board 
may consider only independent medical evidence to support its 
finding as to a question involving medical causation, where a 
lay assertion of medical causation is not competent medical 
evidence, and as there is no favorable medical evidence of 
record to support the claim, and in the absence of a possible 
association with service, a VA examination is not warranted 
under 38 C.F.R. § 3.159(c)(4).  

The remaining question is whether the current skin disease is 
associated with exposure to herbicides, including Agent 
Orange.

As the Veteran served in Vietnam during the pertinent time 
period, it is presumed that he was exposed to herbicides, 
including Agent Orange.  Neither chronic dermatitis and 
dyshydrotic eczema is a disease associated with exposure to 
herbicides, including Agent Orange, for which service 
connection on a presumptive basis may be established.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Furthermore, there is no competent evidence that either 
chronic dermatitis or dyshydrotic eczema is actually caused 
by exposure to herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); Combee 
at 34 F.3d 1039.

As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation, 
and as there no such evidence favorable to the claim, we must 
conclude that the much greater weight of the evidence is 
against his claim that he has a skin disorder due to exposure 
to Agent Orange, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disease, variously diagnosed as 
chronic dermatitis or dyshydrotic eczema, to include as due 
to exposure to Agent Orange is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


